Title: Thady Kelly to James Innes, [18 April 1781]
From: Kelly, Thady
To: Innes, James



Sir
Old Jonsis Wensday [18 Apr. 1781] 10 oClock

There are four Ships now in sight of this post cuming up the river and a small scuner. I believe you may expect the Hole of the fleet. A Signal Gun was fierd this morning I suppose for Saleing. Since I sot down to write one Ship a sloop and a brig has hove in sight under ful sale and a fare wind. I am sir your Humble servant,

Thady Kelly


P.S. Three more has come round the point and [more?] expected.

